



LIMITED PARTNERSHIP AGREEMENT
OF
COTTONWOOD COMMUNITIES OP, LP
August 13, 2018









--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
SECTION 1
DEFINED TERMS    1

SECTION 2
PARTNERSHIP FORMATION AND IDENTIFICATION    5

2.1
Formation    5

2.2
Name, Office and Registered Agent    6

2.3
Partners    6

2.4
Term and Dissolution    6

2.5
Filing of Certificate and Perfection of Limited Partnership    7

SECTION 3
BUSINESS OF THE PARTNERSHIP    7

SECTION 4
CAPITAL CONTRIBUTIONS AND ACCOUNTS    7

4.1
Capital Contributions    7

4.2
Additional Capital Contributions and Issuances of Additional Partnership
Interests    7

4.3
Additional Funding    9

4.4
Capital Accounts    9

4.5
No Interest on Contributions    9

4.6
Return of Capital Contributions    9

4.7
No Third Party Beneficiary    9

SECTION 5
PROFITS AND LOSSES; DISTRIBUTIONS    10

5.1
Allocation of Profit and Loss    10

5.2
Distribution of Cash    12

5.3
REIT Distribution Requirements    14



i

--------------------------------------------------------------------------------





5.4
No Right to Distributions in Kind    14

5.5
Limitations on Return of Capital Contributions    14

5.6
Distributions Upon Liquidation    14

5.7
Substantial Economic Effect    14

SECTION 6
RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER    15

6.1
Management of the Partnership    15

6.2
Delegation of Authority    17

6.3
Indemnification and Exculpation of Indemnitees    17

6.4
Liability of the General Partner    18

6.5
Reimbursement of General Partner    20

6.6
Outside Activities    20

6.7
Employment or Retention of Affiliates    20

6.8
General Partner Participation    21

6.9
Title to Partnership Assets    21

6.10
Miscellaneous    21

SECTION 7
CHANGES IN GENERAL PARTNER    21

7.1
Transfer of the General Partner’s Partnership Interest    21

7.2
Admission of a Substitute or Additional General Partner    22

7.3
Effect of Bankruptcy, Withdrawal, Death or Dissolution of a General
Partner    22

7.4
Removal of a General Partner    22

SECTION 8
RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNER    23

8.1
Management of the Partnership    23

8.2
Power of Attorney    23



ii

--------------------------------------------------------------------------------





8.3
Limitation on Liability of Limited Partner    23

SECTION 9
TRANSFERS OF LIMITED PARTNERSHIP INTERESTS    23

9.1
Purchase for Investment    23

9.2
Restrictions on Transfer of Limited Partnership Interests    24

9.3
Admission of Substitute Limited Partner    25

9.4
Rights of Assignees of Partnership Interests    26

9.5
Effect of Bankruptcy, Death, Incompetence or Termination of a Limited
Partner    26

9.6
Joint Ownership of Interests    26

9.7
Removal of Advisor as a Limited Partner    27

SECTION 10
BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS    27

10.1
Books and Records    27

10.2
Custody of Partnership Funds; Bank Accounts    28

10.3
Fiscal and Taxable Year    28

10.4
Annual Tax Information and Report    28

10.5
Tax Matters Partner; Tax Elections; Special Basis Adjustments    28

10.6
Reports to Limited Partner    29

SECTION 11
AMENDMENT OF AGREEMENT; MERGER    29

11.1
Amendment Related to Merger    29

11.2
Amendment without the Approval of the Limited Partner    29

11.3
Meetings of Partners    30

SECTION 12
GENERAL PROVISIONS    31

12.1
Notices    31



iii

--------------------------------------------------------------------------------





12.2
Survival of Rights    32

12.3
Additional Documents    32

12.4
Severability and Substitution    32

12.5
Entire Agreement    32

12.6
Pronouns and Plurals    32

12.7
Headings    32

12.8
Counterparts    32

12.9
Governing Law    32

EXHIBITS
Exhibit A – Partners’ Capital Contributions and Percentage Interests






iv

--------------------------------------------------------------------------------






LIMITED PARTNERSHIP AGREEMENT
OF
COTTONWOOD COMMUNITIES OP, LP
This Limited Partnership Agreement (this “Agreement”) is entered into effective
as of August 13, 2018, by and among Cottonwood Communities, Inc., a Maryland
corporation (the “General Partner”) and the Limited Partner set forth on Exhibit
A. Capitalized terms used herein but not otherwise defined shall have the
meanings set forth in Section 1.
SECTION 1
DEFINED TERMS
The following defined terms used in this Agreement shall have the meanings
specified below:
“Act” means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time.
“Additional Funds” has the meaning set forth in Section 4.3.
“Additional Limited Partner” means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 4.2, and named as a Limited Partner on
Exhibit A.
“Additional Securities” means any additional REIT Shares or rights, options,
warrants or convertible or exchangeable securities containing the right to
subscribe for or purchase REIT Shares, as set forth in Section 4.2(a)(ii).
“Adjustment Year” has the meaning set forth in Section 6225(d)(2) of the Code.
“Administrative Expenses” means (i) all administrative and operating costs and
expenses incurred by the Partnership, (ii) those administrative costs and
expenses of the General Partner, including any salaries or other payments to
directors of the General Partner, and any accounting and legal expenses of the
General Partner, which expenses, the Partners have agreed, are expenses of the
Partnership and not the General Partner, and (iii) to the extent not included in
clause (ii) above, REIT Expenses; provided, however, that Administrative
Expenses shall not include any administrative costs and expenses incurred by the
General Partner that are attributable to Properties or partnership interests in
a Subsidiary Partnership (other than this Partnership) that are owned by the
General Partner directly.
“Advisor” means Cottonwood Communities Management, LLC, a Delaware limited
liability company, or any successor Advisor acting in such capacity under the
terms of the Advisory Agreement.
“Advisory Agreement” means the Advisory Agreement among the Partnership, the
General Partner and the Advisor dated August 13, 2018, as amended and restated
from time to time.
“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly, owning, controlling or holding with the power to vote 10% or more of
the outstanding voting securities of such other Person; (ii) any Person 10% or
more of whose outstanding voting securities are directly or indirectly owned,
controlled or held, with the power to vote, by such other Person; (iii) any
Person directly or indirectly controlling, controlled by or under common control
with such other Person; (iv) any executive officer, director, trustee or general
partner of such other Person; and (v) any legal entity for which such Person
acts as an executive officer, director, trustee or general partner.





--------------------------------------------------------------------------------





“Agreed Value” means the fair market value of a Partner’s non-cash Capital
Contribution as of the date of contribution as agreed to by such Partner and the
General Partner and in the case of any other required determination, the fair
market value as determined by the General Partner in its sole discretion. The
gross fair market value shall be reduced by any liabilities assumed in the
transfer or to which the property is taken subject to. The General Partner shall
establish the book value of the Partners’ Capital Accounts in its sole
discretion.
“Agreement” means this Limited Partnership Agreement, as amended or restated
from time to time, as the context requires.
“Articles of Incorporation” means the Articles of Incorporation of the General
Partner filed with the Maryland State Department of Assessments and Taxation, as
amended or restated from time to time.
“Board of Directors” means the Board of Directors of the General Partner.
“Capital Account” has the meaning set forth in Section 4.4.
“Capital Contribution” means the net amount of cash, cash equivalents and the
Agreed Value of any Property or other asset contributed or agreed to be
contributed (in consideration of Section 4.2(b)), as the context requires, to
the Partnership by each Partner pursuant to the terms of this Agreement. Any
reference to the Capital Contribution of a Partner shall include the Capital
Contribution made by a predecessor holder of the Partnership Interest of such
Partner.
“Cash From Operations” shall mean the net cash realized by the Partnership from
all sources, including, but not limited to, cash from the operations of the
Partnership, including cash from the sale, exchange or transfer of a Project,
after payment of all cash expenditures of the Partnership (including, but not
limited to, all operating expenses such as fees payable to the General Partner
or Affiliates, all payments of principal and interest on indebtedness, expenses
for repairs and maintenance, capital improvements and replacements, and such
reserves and retentions as the General Partner reasonably determines to be
necessary and desirable in connection with Partnership operations with its then
existing assets and any anticipated acquisitions).
“Certificate” means any instrument or document that is required under the laws
of the State of Delaware, or any other jurisdiction in which the Partnership
conducts business, to be signed and sworn to by the Partners of the Partnership
(either by themselves or pursuant to the power-of-attorney granted to the
General Partner in Section 8.2) and filed for recording in the appropriate
public offices within the State of Delaware or such other jurisdiction to
perfect or maintain the Partnership as a limited partnership, to effect the
admission, withdrawal, or substitution of any Partner of the Partnership, or to
protect the limited liability of the Limited Partner as a limited partner under
the laws of the State of Delaware or such other jurisdiction.
“Code” means the Internal Revenue Code of 1986, as amended, and as hereafter
amended from time to time. Reference to any particular provision of the Code
shall mean that provision in the Code at the date hereof and any successor
provision of the Code.
“Commission” means the United States Securities and Exchange Commission.
“Conversion Date” means the beginning of the General Partner’s tax year in which
the General Partner notifies the Partnership that it has elected or will elect
REIT status.
“Defaulting Limited Partner” has the meaning set forth in Section 5.2(c).


2

--------------------------------------------------------------------------------





“Director” means a member of the Board of Directors.
“Event of Bankruptcy” as to any Person means (i) the filing of a petition for
relief as to such Person as debtor or bankrupt under the Bankruptcy Code of 1978
or similar provision of law of any jurisdiction (except if such petition is
contested by such Person and has been dismissed within 90 days), (ii) the
insolvency or bankruptcy of such Person as finally determined by a court
proceeding, (iii) the filing by such Person of a petition or application to
accomplish the same or for the appointment of a receiver or a trustee for such
Person or a substantial part of his assets or (iv) the commencement of any
proceedings relating to such Person as a debtor under any other reorganization,
arrangement, insolvency, adjustment of debt or liquidation law of any
jurisdiction, whether now in existence or hereinafter in effect, either by such
Person or by another, provided that if such proceeding is commenced by another,
such Person indicates his approval of such proceeding, consents thereto or
acquiesces therein, or such proceeding is contested by such Person and has not
been finally dismissed within 90 days.
“Fair Market Value” means the amount that a Limited Partner would receive if all
of the property of the Partnership were sold for its fair market value, as
established by the procedures set forth in Section 9.7(b), and the net proceeds
were distributed to the Partners in accordance with this Agreement.
“General Partner” means Cottonwood Communities, Inc., a Maryland corporation,
and any Person that becomes a substitute or additional General Partner as
provided herein, and any successor General Partner, in such Person’s capacity as
a General Partner of the Partnership.
“General Partner Loan” has the meaning set forth in Section 5.2(c).
“General Partnership Interest” means a Partnership Interest held by the General
Partner.
“Imputed Underpayment” has the meaning set forth in 10.5(b)(i).
“Indemnitee” means (i) any Person made a party to a proceeding by reason of its
status as the General Partner or a director, officer or employee of the General
Partner or the Partnership, and (ii) a Limited Partner, and (iii) such other
Persons (including Affiliates of the General Partner or the Partnership) as the
General Partner may designate from time to time, in its sole and absolute
discretion.
“Joint Venture” means any joint venture or partnership (including a limited
liability company) arrangement in which the Partnership is a co-venturer or
partner (or member or manager) which is established to acquire Property.
“Limited Partner” means any Person named as a Limited Partner as set forth on
Exhibit A, as such Exhibit may be amended from time to time, and any Person who
becomes a Substitute Limited Partner or Additional Limited Partner, in such
Person’s capacity as a Limited Partner in the Partnership.
“Limited Partnership Interest” means the Partnership Interest held by a Limited
Partner.
“Loss” has the meaning set forth in Section 5.1(f).
“Net Capital Contribution” means the Capital Contribution of a Partner reduced
by any distributions to such Partner pursuant to Section 5.2(a)(ii).


3

--------------------------------------------------------------------------------





“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(i). A Partner’s share of Partner Nonrecourse Debt Minimum Gain
shall be determined in accordance with Regulations Section 1.704-2(i)(5).
“Partner” means any General Partner or Limited Partner. The names and addresses
of the Partners are set forth on Exhibit A.
“Partnership” means Cottonwood Communities OP, LP, a Delaware limited
partnership.
“Partnership Interest” means the ownership interest in the Partnership held by a
Partner at any particular time, including the right of such Partner to any and
all benefits to which such Partner may be entitled as provided in this Agreement
and in the Act, together with all obligations of such Partner to comply with all
the provisions of this Agreement and of the Act.
“Partnership Loan” has the meaning set forth in Section 5.2(c).
“Partnership Minimum Gain” has the meaning as set forth in Regulations
Section 1.704-2(b)(2). In accordance with Regulations Section 1.704-2(d), the
amount of Partnership Minimum Gain is determined by first computing, for each
Partnership nonrecourse liability, any gain the Partnership would realize if it
disposed of the property subject to that liability for no consideration other
than full satisfaction of the liability, and then aggregating the separately
computed gains. A Partner’s share of Partnership Minimum Gain shall be
determined in accordance with Regulations Section 1.704-2(g)(1).
“Partnership Record Date” means the record date established by the General
Partner for the distribution of cash pursuant to Section 5.2, which record date
shall be the same as the record date established by the General Partner for a
distribution to its stockholders.
“Percentage Interest” means the percentage interest of a Partner, as set forth
opposite the name of such Partner under the column “Percentage Interest” on
Exhibit A, as such percentage may be adjusted from time to time pursuant to the
terms of this Agreement.
“Person” means any individual, partnership, limited liability company,
corporation, joint venture, trust or other entity.
“Profit” has the meaning set forth in Section 5.1(f).
“Property” means any Real Estate Related Asset, or other investment in which the
Partnership holds an ownership interest.
“Real Estate” means (i) the real properties, including the buildings located
thereon, or (ii) the real properties only, or (iii) the buildings only, which
are acquired by the Partnership, either directly or through Joint Ventures.
“Real Estate Related Assets” means unimproved and improved Real Estate including
any related assets and any direct or indirect interest therein, including,
without limitation, fee or leasehold interests, options, leases, Joint Venture
interests, equity and debt securities of entities that own real estate, first or
second mortgages on Real Estate, mezzanine loans secured by junior liens on Real
Estate, preferred equity interests secured by a property owner’s interest in
Real Estate and other contractual rights in real estate.


4

--------------------------------------------------------------------------------





“Regulations” means the Federal income tax regulations promulgated under the
Code, as amended and as hereafter amended from time to time. Reference to any
particular provision of the Regulations shall mean that provision of the
Regulations on the date hereof and any successor provision of the Regulations.
“Regulatory Allocations” has the meaning set forth in Section 5.1(g).
“Repurchase Price Period” has the meaning set forth in Section 9.7(b).
“REIT” means a real estate investment trust under Sections 856 through 860 of
the Code.
“REIT Expenses” means (i) costs and expenses relating to the formation and
continuity of existence and operation of the General Partner and any
Subsidiaries thereof (which Subsidiaries shall, for purposes of this Agreement,
be included within the definition of General Partner), including taxes, fees and
assessments associated therewith, any and all costs, expenses or fees payable to
any director of the General Partner, asset management and other fees payable to
the General Partner, (ii) costs and expenses relating to any public offering and
registration of securities by the General Partner and all statements, reports,
fees and expenses incidental thereto, including, without limitation,
underwriting discounts and selling commissions applicable to any such offering
of securities, and any costs and expenses associated with any claims made by any
holders of such securities or any underwriters or placement agents thereof,
(iii) costs and expenses associated with any repurchase of any securities by the
General Partner, (iv) costs and expenses associated with the preparation and
filing of any periodic or other reports and communications by the General
Partner under federal, state or local laws or regulations, including filings
with the Commission, (v) costs and expenses associated with compliance by the
General Partner with laws, rules and regulations promulgated by any regulatory
body, including the Commission and any securities exchange, (vi) costs and
expenses incurred by the General Partner relating to any issuance or redemption
of Partnership Interests or REIT Shares, and (vii) all other operating or
administrative costs of the General Partner incurred in the ordinary course of
its business on behalf of or in connection with the Partnership.
“REIT Share” means a share of common stock in the General Partner (or successor
entity, as the case may be).
“Reviewed Year” has the meaning set forth in Section 6225(d)(1) of the Code.
“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests is owned, directly or indirectly, by such
Person.
“Subsidiary Partnership” means any partnership (limited liability company or
other entity taxed as a partnership for federal income tax purposes) of which
the partnership interests therein are owned by the General Partner or a direct
or indirect Subsidiary of the General Partner.
“Substitute Limited Partner” means any Person admitted to the Partnership as a
Limited Partner pursuant to Section 9.3.
“Termination Event” means (i) the sale of all or substantially all of the
General Partnership Interests held by the General Partner, (ii) or any sale,
exchange or merger of the General Partner, (iii) any listing of the General
Partner’s shares on a national securities exchange, or (iv) the Advisor is
terminated under the terms of the Advisory Agreement.


5

--------------------------------------------------------------------------------





“Transaction Value” means an amount determined by assuming the value of the
consideration used in the Termination Event and interpolating the gross value of
the Partnership assets from such amount. If the event triggering the payment is
a listing of the General Partner’s stock on a national securities exchange, the
fair market value will be calculated based on the market value of the General
Partners’ stock issued and outstanding at listing, measured by taking the
average closing price or the average of the bid and asked price, as the case may
be, during a period of 30 trading days commencing after the first day of the 6th
month, but no later than the last day of the 18th month following listing, the
commencement date of which shall be chosen by the Limited Partner in its sole
discretion.
“Transfer” has the meaning set forth in Section 9.2(a).
SECTION 2    
PARTNERSHIP FORMATION AND IDENTIFICATION
2.1    Formation. The Partnership was formed on December 21, 2016 as a limited
partnership pursuant to the Act and all other pertinent laws of the State of
Delaware, for the purposes and upon the terms and conditions set forth in this
Agreement. In the event of a conflict between the Act and this Agreement, unless
a provision is expressly prohibited in the Act, the terms of this Agreement
shall control.
2.2    Name, Office and Registered Agent. The name of the Partnership is
Cottonwood Communities O.P., LP. The specified office and place of business of
the Partnership shall be 6340 South 3000 East, Suite 500, Salt Lake City, Utah
84121. The General Partner may at any time change the location of such office,
provided the General Partner gives notice to the Partners of any such change.
The Partnership’s initial registered office and initial registered agent shall
be as provided in the Certificate of Limited Partnership. The registered office
and registered agent may be changed from time to time by the General Partner by
filing the address of the new registered office and/or the name of the new
registered agent pursuant to the Act. The sole duty of the registered agent as
such is to forward to the Partnership any notice that is served on it as
registered agent.
2.3    Partners.
(a)    The General Partner of the Partnership is Cottonwood Communities, Inc., a
Maryland corporation. Its principal place of business is the same as that of the
Partnership.
(b)    The Limited Partner is that Person identified as a Limited Partner on
Exhibit A, as amended from time to time.
2.4    Term and Dissolution.
(a)    The Partnership shall have a perpetual duration, except that the
Partnership shall be dissolved upon the first to occur of any of the following
events:
(i)    the occurrence of an Event of Bankruptcy as to a General Partner or the
dissolution, death, removal or withdrawal of a General Partner unless the
business of the Partnership is continued pursuant to Section 7.3(b); provided
that if a General Partner is a partnership on the date of such occurrence, the
dissolution of such General Partner as a result of the dissolution, death,
withdrawal, removal or Event of Bankruptcy of a partner in such partnership
shall not be an event of dissolution of the Partnership if the business of such
General Partner is continued by the remaining partner or partners, either alone
or with additional partners, and such General Partner and such partners comply
with any other applicable requirements of this Agreement;


6

--------------------------------------------------------------------------------





(ii)    the passage of 90 days after the sale or other disposition of all or
substantially all of the assets of the Partnership (provided that if the
Partnership receives an installment obligation as consideration for such sale or
other disposition, the Partnership shall continue, unless sooner dissolved under
the provisions of this Agreement, until such time as such note or notes are paid
in full); or
(iii)    the election by the General Partner and the consent of the Limited
Partner that the Partnership should be dissolved.
(b)    Upon dissolution of the Partnership (unless the business of the
Partnership is continued pursuant to Section 7.3(b)), the General Partner (or
its trustee, receiver, successor or legal representative) shall amend or cancel
any Certificate(s) and liquidate the Partnership’s assets and apply and
distribute the proceeds thereof in accordance with Section 5.6. Notwithstanding
the foregoing, the liquidating General Partner may either (i) defer liquidation
of, or withhold from distribution for a reasonable time, any assets of the
Partnership (including those necessary to satisfy the Partnership’s debts and
obligations), or (ii) distribute the assets to the Partners in kind.
2.5    Filing of Certificate and Perfection of Limited Partnership. The General
Partner shall execute, acknowledge, record and file at the expense of the
Partnership, any and all amendments to the Certificate(s) and all requisite
fictitious name statements and notices in such places and jurisdictions as may
be necessary to cause the Partnership to be treated as a limited partnership
under, and otherwise to comply with, the laws of each state or other
jurisdiction in which the Partnership conducts business.
SECTION 3    
BUSINESS OF THE PARTNERSHIP
The purpose and nature of the business to be conducted by the Partnership is
(i) to conduct any business that may be lawfully conducted by a limited
partnership organized pursuant to the Act; provided, however, that, beginning on
the Conversion Date, such business shall be limited to and conducted in such a
manner as to permit the General Partner at all times to qualify as a REIT, and
in a manner such that the General Partner will not be subject to any taxes under
Section 857 or 4981 of the Code, unless the General Partner otherwise ceases to
qualify as a REIT, (ii) to enter into any partnership, joint venture or other
similar arrangement to engage in any of the foregoing or the ownership of
interests in any entity engaged in any of the foregoing and (iii) to do anything
necessary or incidental to the foregoing. In connection with the foregoing, and
without limiting the General Partner’s right in its sole and absolute discretion
to qualify or cease qualifying as a REIT, the Partners acknowledge that the
General Partner intends to qualify as a REIT for federal income tax purposes and
upon such qualification, the avoidance of income and excise taxes on the General
Partner inures to the benefit of all the Partners and not solely to the General
Partner. Notwithstanding the foregoing, the Limited Partner agrees that the
General Partner may terminate its status as a REIT under the Code at any time to
the full extent permitted under its Articles of Incorporation. The General
Partner shall also be empowered to do any and all acts and things necessary or
prudent to ensure that the Partnership will not be classified as a “publicly
traded partnership” for purposes of Section 7704 of the Code.
SECTION 4    
CAPITAL CONTRIBUTIONS AND ACCOUNTS
4.1    Capital Contributions. The General Partner and the Limited Partner have
made capital contributions to the Partnership in exchange for the Partnership
Interests set forth opposite their names on Exhibit A, as such Exhibit may be
amended from time to time. The General Partner shall have the power


7

--------------------------------------------------------------------------------





and authority to amend Exhibit A to reflect the issuance, redemption, exchange
or other change in any Partnership Interest.
4.2    Additional Capital Contributions and Issuances of Additional Partnership
Interests. Except as provided in this Section 4.2 or in Section 4.3, the
Partners shall have no right or obligation to make any additional Capital
Contributions or loans to the Partnership. The General Partner may contribute
additional capital to the Partnership, from time to time, and receive additional
General Partnership Interests in respect thereof, in the manner contemplated in
this Section 4.2.
(a)    Issuances of Additional Partnership Interests.
(i)    General. The General Partner is hereby authorized to cause the
Partnership to issue additional Partnership Interests for any Partnership
purpose at any time or from time to time, including but not limited to
additional classes of Partnership Interests issued in connection with
acquisitions of properties, to the Partners (including the General Partner) or
to other Persons for such consideration and on such terms and conditions as
shall be established by the General Partner with the consent of the Limited
Partner; provided, however, the Partnership will issue an additional General
Partnership Interest to the General Partner for each REIT Share sold by the
General Partner. Any additional Partnership Interests issued thereby may be
issued in one or more classes, or one or more series of any of such classes,
with such designations, preferences and relative, participating, optional or
other special rights, powers and duties, including rights, powers and duties
senior to Limited Partnership Interests, all as shall be determined by the
General Partner with the consent of the Limited Partner, subject to Delaware
law, including, without limitation, (A) the allocations of items of Partnership
income, gain, loss, deduction and credit to each such class or series of
Partnership Interests; (B) the right of each such class or series of Partnership
Interests to share in Partnership distributions; and (C) the rights of each such
class or series of Partnership Interests upon dissolution and liquidation of the
Partnership. Notwithstanding the foregoing, no additional Partnership Interests
shall be issued to the General Partner unless:
(1)    the additional Partnership Interests are issued in connection with an
issuance of REIT Shares or other interests in the General Partner, including but
not limited to an internalization of the property management or advisor
contracts which shares or interests have designations, preferences and other
rights, such that the economic interests are substantially similar to the
designations, preferences and other rights of the additional Partnership
Interests issued to the General Partner by the Partnership in accordance with
this Section 4.2 and (B) the General Partner shall make a Capital Contribution
to the Partnership in an amount equal to the proceeds raised in connection with
the issuance of such shares of stock of or other interests in the General
Partner; or
(2)    the additional Partnership Interests are issued in exchange for Property
or other assets owned by the General Partner with a fair market value, as
determined by the General Partner, in good faith, equal to the value of the
Partnership Interests.
In the event that the Partnership issues Partnership Interests pursuant to this
Section 4.2, the General Partner shall make such revisions to this Agreement as
it deems necessary to reflect the issuance of such additional Partnership
Interests and any special rights, powers, and duties associated therewith.
Without limiting the foregoing, the General Partner is expressly authorized to
cause the Partnership to issue Partnership Interests for less than fair market
value, so long as the General Partner concludes in good faith that such issuance
is in the best interests of the General Partner and the Partnership.


8

--------------------------------------------------------------------------------





(ii)    General Partner Issuance of Additional Securities. The General Partner
shall not issue any Additional Securities, unless (A) the General Partner shall
cause the Partnership to issue to the General Partner, as the General Partner
may designate, Partnership Interests or rights, options, warrants or convertible
or exchangeable securities of the Partnership having designations, preferences
and other rights, such that the economic interests are substantially similar to
those of the Additional Securities, and (B) the General Partner contributes the
net proceeds from the issuance of such Additional Securities and from any
exercise of rights contained in such Additional Securities, directly and through
the General Partner, to the Partnership. Without limiting the foregoing, the
General Partner is authorized to issue Additional Securities for less than fair
market value with the consent of the Limited Partner, and to cause the
Partnership to issue to the General Partner corresponding Partnership Interests,
so long as (1) the General Partner concludes in good faith that such issuance is
in the best interests of the General Partner and the Partnership, including
without limitation, the issuance of REIT Shares and corresponding General
Partnership Interests pursuant to an employee share purchase plan providing for
employee purchases of REIT Shares at a discount from fair market value or
employee stock options that have an exercise price that is less than the fair
market value of the REIT Shares, either at the time of issuance or at the time
of exercise, (2) the General Partner contributes all proceeds from such issuance
to the Partnership and (3) the issuance of Additional Securities does not
negatively affect the Limited Partner’s rights to allocations and distributions
as set forth in Sections 5.1 and 5.2.
(iii)    Additional Limited Partners. The Partnership may, with the consent of
the General Partner and the consent of the Limited Partner, admit Additional
Limited Partners. Upon the admission of an Additional Limited Partner, the
General Partner shall cause Exhibit A to be amended, without the approval of any
other Partner, to reflect the issuance of the Limited Partnership Interests to
the Additional Limited Partner.
(b)    Certain Deemed Contributions of Proceeds of Issuance of REIT Shares. In
connection with any and all issuances of REIT Shares, the General Partner shall
make Capital Contributions to the Partnership of the proceeds from such
issuances. If the proceeds actually received and contributed by the General
Partner are less than the gross proceeds of such issuance as a result of any
underwriter’s or broker-dealer’s discount or other fees or expenses paid or
incurred in connection with such issuance (or as a result of sales net of
commission or volume discounts), the net amount contributed to the Partnership
shall be treated as a Capital Contribution to the Partnership.
4.3    Additional Funding. If the General Partner determines that it is in the
best interests of the Partnership to provide for additional Partnership funds
(“Additional Funds”) for any Partnership purpose, the General Partner may
(i) cause the Partnership to obtain such funds from outside borrowings or
(ii) elect to have the General Partner or any of its Affiliates provide such
Additional Funds to the Partnership through loans or otherwise.
4.4    Capital Accounts. A separate capital account (a “Capital Account”) shall
be established and maintained for each Partner in accordance with Regulations
Section 1.704-1(b)(2)(iv). If (i) a new or existing Partner acquires an
additional Partnership Interest in exchange for more than a de minimis Capital
Contribution, (ii) the Partnership distributes to a Partner more than a de
minimis amount of Partnership property or money as consideration for a
Partnership Interest, (iii) a new or existing Partner is granted an additional
Partnership Interest (other than a de minimis interest) as consideration for the
provision of services to or for the benefit of the Partnership in a partner
capacity or in anticipation of becoming a Partner, or (iv) the Partnership is
liquidated within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g), the
General Partner shall revalue the Property of the Partnership to its fair market
value (as determined by the General Partner, in its sole and absolute
discretion, and taking into account Section 7701(g) of the Code) in accordance
with


9

--------------------------------------------------------------------------------





Regulations Section 1.704-1(b)(2)(iv)(f). When the Partnership’s Property is
revalued by the General Partner, the Capital Accounts of the Partners shall be
adjusted in accordance with Regulations Sections 1.704-1(b)(2)(iv)(f) and (g),
which generally require such Capital Accounts to be adjusted to reflect the
manner in which the unrealized gain or loss inherent in such Property (that has
not been reflected in the Capital Accounts previously) would be allocated among
the Partners pursuant to Section 5.1 if there were a taxable disposition of such
Property for its fair market value (as determined by the General Partner, in its
sole and absolute discretion, and taking into account Section 7701(g) of the
Code) on the date of the revaluation.
4.5    No Interest on Contributions. No Partner shall be entitled to interest on
its Capital Contribution.
4.6    Return of Capital Contributions. No Partner shall be entitled to withdraw
any part of its Capital Contribution or its Capital Account or to receive any
distribution from the Partnership, except as specifically provided in this
Agreement. Except as otherwise provided herein, there shall be no obligation to
return to any Partner or withdrawn Partner any part of such Partner’s Capital
Contribution for so long as the Partnership continues in existence.
4.7    No Third Party Beneficiary. No creditor or other third party having
dealings with the Partnership shall have the right to enforce the right or
obligation of any Partner to make Capital Contributions or loans or to pursue
any other right or remedy hereunder or at law or in equity, it being understood
and agreed that the provisions of this Agreement shall be solely for the benefit
of, and may be enforced solely by, the parties hereto and their respective
successors and assigns. None of the rights or obligations of the Partners herein
set forth to make Capital Contributions or loans to the Partnership shall be
deemed an asset of the Partnership for any purpose by any creditor or other
third party, nor may such rights or obligations be sold, transferred or assigned
by the Partnership or pledged or encumbered by the Partnership to secure any
debt or other obligation of the Partnership or of any of the Partners. In
addition, it is the intent of the parties hereto that no distribution to any
Limited Partner shall be deemed a return of money or other property in violation
of the Act. However, if any court of competent jurisdiction holds that,
notwithstanding the provisions of this Agreement, any Limited Partner is
obligated to return such money or property, such obligation shall be the
obligation of such Limited Partner and not of the General Partner. Without
limiting the generality of the foregoing but except for any written agreement
made between the Partner and the Partnership, a deficit Capital Account of a
Partner shall not be deemed to be a liability of such Partner nor an asset or
property of the Partnership and upon a liquidation within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g), if any Partner has a deficit Capital
Account (after giving effect to all contributions, distributions, allocations
and other Capital Account adjustments for all taxable years, including the year
during which such liquidation occurs), such Partner shall have no obligation to
make any Capital Contribution to reduce or eliminate the negative balance of
such Partner’s Capital Account.
SECTION 5    
PROFITS AND LOSSES; DISTRIBUTIONS
5.1    Allocation of Profit and Loss.
(a)    Profit and Loss (or items thereof) of the Partnership for each fiscal
year or other applicable period of the Partnership shall be allocated as
follows:
(i)    Allocation of Profit. After giving effect to special allocations set
forth in Sections 5.1(b), (c), (d) and (g), Profit shall be allocated as
follows:


10

--------------------------------------------------------------------------------





(1)    First, to the General Partner to the extent of Loss previously allocated
to the General Partner pursuant to Section 5.1(a)(ii)(3) until Profit allocated
to the General Partner pursuant to this Section 5.1(a)(i)(1) for such fiscal
year and all previous fiscal years is equal to the aggregate Loss allocated to
the General Partner pursuant to Section 5.1(a)(ii)(3);
(2)    Second, to the General Partner until the General Partner has been
allocated an amount equal to a 6% cumulative but not compounded annual return on
its Net Capital Contributions; and
(3)    Thereafter, 85% to the General Partner and 15% to the Limited Partner.
(ii)    Allocation of Loss. After giving effect to the special allocations set
forth in Sections 5.1(b), (c), (d) and (g), Loss shall be allocated as follows:
(1)    First, to the General Partner and the Limited Partner in proportion to
and to the extent of Profit allocated to the General Partner and the Limited
Partner pursuant to Section 5.1(a)(i)(3) until the aggregate Loss allocated
pursuant to this Section 5.1(a)(ii)(1) for such fiscal year and all previous
fiscal years is equal to the aggregate Profit allocated to the General Partner
and the Limited Partner pursuant to Section 5.1(a)(i)(3) for all previous fiscal
years;
(2)    Second, to the General Partner in proportion to and to the extent of
Profit allocated to the General Partner pursuant to Section 5.1(a)(i)(2) until
the aggregate Loss allocated pursuant to this Section 5.1(a)(ii)(2) for such
fiscal year and all previous fiscal years is equal to the aggregate Profit
allocated to the General Partner pursuant to Section 5.1(a)(i)(2) for all
previous fiscal years; and
(3)    Thereafter, to the General Partner.
(b)    Nonrecourse Deductions; Minimum Gain Chargeback. Notwithstanding any
provision to the contrary in this Agreement, (i) any expense of the Partnership
that is a “nonrecourse deduction” within the meaning of Regulations
Section 1.704-2(b)(1) shall be allocated in accordance with the Partners’
respective Percentage Interests, (ii) any expense of the Partnership that is a
“partner nonrecourse deduction” within the meaning of Regulations
Section 1.704-2(i)(2) shall be allocated to the Partner that bears the “economic
risk of loss” with respect to the “partner nonrecourse debt” to which such
partner nonrecourse deduction is attributable in accordance with Regulations
Section 1.704-2(i)(1), (iii) if there is a net decrease in Partnership Minimum
Gain within the meaning of Regulations Section 1.704-2(f)(1) for any Partnership
taxable year, then, subject to the exceptions set forth in Regulations
Section 1.704-2(f)(2),(3), (4) and (5), items of gain and income shall be
allocated among the Partners in accordance with Regulations Section 1.704-2(f)
and the ordering rules contained in Regulations Section 1.704-2(j), and (iv) if
there is a net decrease in Partner Nonrecourse Debt Minimum Gain within the
meaning of Regulations Section 1.704-2(i)(4) for any Partnership taxable year,
then, subject to the exceptions set forth in Regulations Section 1.704-2(g),
items of gain and income shall be allocated among the Partners in accordance
with Regulations Section 1.704-2(i)(4) and the ordering rules contained in
Regulations Section 1.704-2(j). A Partner’s “interest in partnership profits”
for purposes of determining its share of the excess nonrecourse liabilities of
the Partnership within the meaning of Regulations Section 1.752-3(a)(3) shall be
such Partner’s Percentage Interest; provided, however, with respect to the
Limited Partnership Interests issued, excess nonrecourse liability shall first
be allocated to the Limited Partner who contributed the applicable property to
the extent of any built-in gain with respect to such property that it is
attributable to such Limited Partner pursuant to Section 704(c) to the extent
debt attributable to such gain has not previously been allocated to


11

--------------------------------------------------------------------------------





such Limited Partner pursuant to Regulations Section 1.752-3(a)(2). Except as
set forth immediately above, the General Partner may select the appropriate
method for sharing excess nonrecourse liabilities.
(c)    Qualified Income Offset. If a Partner unexpectedly receives in any
taxable year an adjustment, allocation, or distribution described in
subparagraphs (4), (5), or (6) of Regulations Section 1.704-1(b)(2)(ii)(d) that
causes or increases a deficit balance in such Partner’s Capital Account that
exceeds the sum of such Partner’s shares of Partnership Minimum Gain and Partner
Nonrecourse Debt Minimum Gain, as determined in accordance with Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5), such Partner shall be allocated
specially for such taxable year (and, if necessary, later taxable years) items
of income and gain in an amount and manner sufficient to eliminate such deficit
Capital Account balance as quickly as possible as provided in Regulations
Section 1.704-1(b)(2)(ii)(d). This Section 5.1(c) is intended to constitute a
“qualified income offset” under Regulations Section 1.704-1(b)(2)(ii)(d) and
shall be interpreted consistently therewith. After the occurrence of an
allocation of income or gain to a Partner in accordance with this
Section 5.1(c), to the extent permitted by Regulations Section 1.704-1(b), items
of expense or loss shall be allocated to such Partner in an amount necessary to
offset the income or gain previously allocated to such Partner under this
Section 5.1(c).
(d)    Capital Account Deficits. Loss (or items of Loss) shall not be allocated
to a Limited Partner to the extent that such allocation would cause or increase
a deficit in such Partner’s Capital Account at the end of any fiscal year (after
reduction to reflect the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6)) to exceed the sum of such
Partner’s shares of Partnership Minimum Gain and Partner Nonrecourse Debt
Minimum Gain, as determined in accordance with Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5). Any Loss in excess of that limitation
shall be allocated to the General Partner. After the occurrence of an allocation
of Loss to the General Partner in accordance with this Section 5.1(d), to the
extent permitted by Regulations Section 1.704-1(b), Profit shall be allocated to
the General Partner in an amount necessary to offset the Loss previously
allocated to the General Partner under this Section 5.1(d).
(e)    Allocations Between Transferor and Transferee. If a Partner transfers any
part or all of its Partnership Interest, the distributive shares of the various
items of Profit and Loss allocable among the Partners during such fiscal year of
the Partnership shall be allocated between the transferor and the transferee
Partner either (i) as if the Partnership’s fiscal year had ended on the date of
the transfer, or (ii) based on the number of days of such fiscal year that each
was a Partner without regard to the results of Partnership activities in the
respective portions of such fiscal year in which the transferor and the
transferee were Partners. The General Partner, in its sole and absolute
discretion, shall determine which method shall be used to allocate the
distributive shares of the various items of Profit and Loss between the
transferor and the transferee Partner.
(f)    Definition of Profit and Loss. “Profit” and “Loss” and any items of
income, gain, expense, or loss referred to in this Agreement shall be determined
in accordance with federal income tax accounting principles, as modified by
Regulations Section 1.704-1(b)(2)(iv), except that Profit and Loss shall not
include items of income, gain and expense that are specially allocated pursuant
to Sections 5.1(b), (c), (d) and (g). All allocations of income, profit, gain,
loss and expense (and all items contained therein) for federal income tax
purposes shall be identical to all allocations of such items set forth in this
Section 5.1, except as otherwise required by Section 704(c) of the Code and
Regulations Section 1.704-1(b)(4). The General Partner shall have the authority,
in its sole discretion, to elect the method or methods to be used by the
Partnership for allocating items of income, gain, expense and deductions as
required by Section 704(c) of the Code including the election of a method that
may result in one or more Partners receiving or being


12

--------------------------------------------------------------------------------





allocated a disproportionately larger share of items of Partnership income,
gain, expense or deduction and any such election shall be binding on all
Partners.
(g)    Curative Allocations. The allocations set forth in Section 5.1(b), (c)
and (d) of this Agreement (the “Regulatory Allocations”) are intended to comply
with certain requirements of the Regulations. The General Partner is authorized
to offset all Regulatory Allocations either with other Regulatory Allocations or
with special allocations of other items of Partnership income, gain, loss or
deduction pursuant to this Section 5.1(g). Therefore, notwithstanding any other
provision of this Section 5.1 (other than the Regulatory Allocations), the
General Partner shall make such offsetting special allocations of Partnership
income, gain, loss or deduction in whatever manner it deems appropriate so that,
after such offsetting allocations are made, each Partner’s Capital Account is,
to the extent possible, equal to the Capital Account balance such Partner would
have had if the Regulatory Allocations were not part of this Agreement and all
Partnership items were allocated pursuant to Section 5.1(a).
(h)    Special Allocation. Notwithstanding the other provisions in this Section
(but subject to Section 5.7), in the year of the sale of the last Property,
Profit and Loss from all sources (or gross income or gross expense) shall be
allocated, to the greatest extent possible, so that the positive Capital Account
balance of each Partner shall be equal to the distributions to be made to the
Partners.
5.2    Distribution of Cash.
(a)    Cash From Operations. Unless otherwise provided herein, Cash From
Operations shall be distributed to the Partners as follows:
(i)    First, 100% to the General Partner until the General Partner has been
distributed an amount equal to a 6% cumulative but not compounded annual return
on its Net Capital Contribution;
(ii)    Second, to the General Partner until the General Partner’s Net Capital
Contribution is reduced to zero; and
(iii)    Thereafter, 85% to the General Partner and 15% to the Limited Partner.
(b)    Partners of Record. The Partnership shall make cash distributions to the
Partners who are Partners on the Partnership Record Date with respect to such
month (or other distribution period) in accordance with Section 5.2(a);
provided, however, that if a new or existing Partner acquires an additional
Partnership Interest in exchange for a Capital Contribution on any date other
than the day after the Partnership Record Date, the cash distribution
attributable to such additional Partnership Interest relating to the Partnership
Record Date next following the issuance of such additional Partnership Interest
shall be adjusted in proportion to (i) the number of days that such additional
Partnership Interest is held by such Partner bears to (ii) the number of days
between such Partnership Record Date and the immediately preceding Partnership
Record Date.
(c)    Withholding. Notwithstanding any other provision of this Agreement, the
General Partner is authorized to take any action that it determines to be
necessary or appropriate to cause the Partnership to comply with any withholding
requirements established under the Code or any other federal, state or local law
including, without limitation, pursuant to Sections 1441, 1442, 1445 and 1446 of
the Code. To the extent that the Partnership is required to withhold and pay
over to any taxing authority any amount resulting from the allocation or
distribution of income to any Partner or assignee (including by reason of
Section 1446 of the Code), either (i) if the actual amount to be distributed to
the Partner equals or exceeds


13

--------------------------------------------------------------------------------





the amount required to be withheld by the Partnership, the amount withheld shall
be treated as a distribution of cash in the amount of such withholding to such
Partner or assignee, or (ii) if the actual amount to be distributed to the
Partner or assignee is less than the amount required to be withheld by the
Partnership, the actual amount shall be treated as a distribution of cash in the
amount of such withholding and the additional amount required to be withheld
shall be treated as a loan (a “Partnership Loan”) from the Partnership to the
Partner or assignee on the day the Partnership pays over such amount to a taxing
authority. A Partnership Loan shall be repaid through withholding by the
Partnership with respect to subsequent distributions to the applicable Partner
or assignee or upon demand upon the applicable Partner or assignee. In the event
that a Limited Partner fails to pay any amount owed to the Partnership with
respect to the Partnership Loan within 15 days after demand for payment thereof
is made by the Partnership on the Limited Partner (a “Defaulting Limited
Partner”), the General Partner, in its sole and absolute discretion, may elect
to make the payment to the Partnership on behalf of such Defaulting Limited
Partner. In such event, on the date of payment, the General Partner shall be
deemed to have extended a loan (a “General Partner Loan”) to the Defaulting
Limited Partner in the amount of the payment made by the General Partner and
shall succeed to all rights and remedies of the Partnership against the
Defaulting Limited Partner as to that amount. Without limitation, the General
Partner shall have the right to receive any distributions that otherwise would
be made by the Partnership to the Defaulting Limited Partner until such time as
the General Partner Loan has been paid in full, and any such distributions so
received by the General Partner shall be treated as having been received by the
Defaulting Limited Partner and immediately paid to the General Partner. Any
amounts treated as a Partnership Loan or a General Partner Loan pursuant to this
Section 5.2(c) shall bear interest at the lesser of (A) the base rate on
corporate loans at large United States money center commercial banks, as
published from time to time in The Wall Street Journal, or (B) the maximum
lawful rate of interest on such obligation, such interest to accrue from the
date the Partnership or the General Partner, as applicable, is deemed to extend
the loan until such loan is repaid in full.
(d)    Tax Distribution. Notwithstanding the provisions set forth in Section
5.2(a), but subject to Section 5.3, the Partnership may, at the option of the
General Partner, make distributions to the Limited Partner prior to making the
distributions set forth in Section 5.2(a)(ii), to the extent such distributions
are needed to pay any income taxes associated with the allocations of Net Income
set forth in Section 5.1(a)(i)(3) to the Limited Partner. Any such distributions
shall reduce subsequent distributions to be made to the Limited Partner pursuant
to Section 5.2(a). In no event shall the General Partner make any tax
distributions to the Limited Partner as permitted under this Section 5.2(d) if
such distributions are necessary for the General Partner to meet the
distribution requirements for qualification as a REIT.
5.3    REIT Distribution Requirements. On and after the Conversion Date, the
General Partner shall use its commercially reasonable efforts to cause the
Partnership to distribute amounts sufficient to enable the General Partner to
make stockholder distributions that will allow the General Partner to (i) meet
its distribution requirement for qualification as a REIT as set forth in
Section 857 of the Code and (ii) avoid any federal income or excise tax
liability imposed by the Code.
5.4    No Right to Distributions in Kind. No Partner shall be entitled to demand
Property other than cash in connection with any distributions by the
Partnership.
5.5    Limitations on Return of Capital Contributions. Notwithstanding any of
the provisions of this Section 5, no Partner shall have the right to receive and
the General Partner shall not have the right to make, a distribution that
includes a return of all or part of a Partner’s Capital Contributions, unless
after giving effect to the return of a Capital Contribution, the sum of all
Partnership liabilities, other than the liabilities to a Partner for the return
of its Capital Contribution, does not exceed the fair market value of the
Partnership’s assets.


14

--------------------------------------------------------------------------------





5.6    Distributions Upon Liquidation. Upon liquidation of the Partnership,
after payment of, or adequate provision for, debts and obligations of the
Partnership, including any Partner loans, any remaining assets of the
Partnership shall be distributed to the Limited Partner and the General Partner
as set forth in Section 5.2, which is intended to be in accordance with the
positive balance of the Capital Account of each Partner. For purposes of the
preceding sentence, the Capital Account of each Partner shall be determined
after all allocations and distributions have been made in accordance with this
Agreement attributable to Partnership operations and from all sales and
dispositions of all or any part of the Partnership’s assets.
To the extent deemed advisable by the General Partner, appropriate arrangements
(including the use of a liquidating trust) may be made to assure that adequate
funds are available to pay any contingent debts or obligations.
5.7    Substantial Economic Effect. It is the intent of the Partners that the
allocations of Profit and Loss under this Agreement have substantial economic
effect (or be consistent with the Partners’ interests in the Partnership in the
case of the allocation of losses attributable to nonrecourse debt) within the
meaning of Section 704(b) of the Code as interpreted by the Regulations
promulgated pursuant thereto. Section 5 and other relevant provisions of this
Agreement shall be interpreted in a manner consistent with such intent. If the
Partnership is advised by the Partnership’s legal counsel that the allocations
provided in this Agreement are unlikely to be respected for federal income tax
purposes, the General Partner is hereby granted the power to amend the
allocation provisions of this Agreement to the minimum extent necessary to
comply with Section 704(b) of the Code and effect the plan of allocations and
distributions provided for in this Agreement.
SECTION 6    
RIGHTS, OBLIGATIONS AND
POWERS OF THE GENERAL PARTNER
6.1    Management of the Partnership.
(a)    Except as otherwise expressly provided in this Agreement, the General
Partner shall have full, complete and exclusive discretion to manage and control
the business of the Partnership for the purposes herein stated, and shall make
all decisions affecting the business and assets of the Partnership. Subject to
the restrictions specifically contained in this Agreement, the powers of the
General Partner shall include, without limitation, the authority to take the
following actions on behalf of the Partnership:
(i)    to acquire, purchase, own, operate, lease and dispose of any Property and
any other assets that the General Partner determines are necessary or
appropriate or in the best interests of the business of the Partnership;
(ii)    to develop land, construct buildings and make other improvements on the
Properties owned or leased by the Partnership;
(iii)    to authorize, issue, sell, redeem or otherwise purchase any Partnership
Interests or any securities (including secured and unsecured debt obligations of
the Partnership, debt obligations of the Partnership convertible into any class
or series of Partnership Interests, or options, rights, warrants or appreciation
rights relating to any Partnership Interests) of the Partnership;
(iv)    to borrow or lend money for the Partnership, issue or receive evidences
of indebtedness in connection therewith, refinance, increase the amount of,
modify, amend or change the terms of, or extend the time for the payment of, any
such indebtedness, and secure such indebtedness by mortgage, deed of trust,
pledge or other lien on the Partnership’s assets;


15

--------------------------------------------------------------------------------





(v)    to pay, either directly or by reimbursement, all Administrative Expenses
to third parties or to the General Partner or its Affiliates as set forth in
this Agreement;
(vi)    to guarantee or become a co-maker of indebtedness of the General Partner
or any Subsidiary thereof, refinance, increase the amount of, modify, amend or
change the terms of, or extend the time for the payment of, any such guarantee
or indebtedness, and secure such guarantee or indebtedness by mortgage, deed of
trust, pledge or other lien on the Partnership’s assets;
(vii)    to use assets of the Partnership (including, without limitation, cash
on hand) for any purpose consistent with this Agreement, including, without
limitation, payment, either directly or by reimbursement, of all Administrative
Expenses of the General Partner, the Partnership or any Subsidiary of the
Partnership, to third parties or to the General Partner as set forth in this
Agreement;
(viii)    to lease all or any portion of any of the Partnership’s assets,
whether or not the terms of such leases extend beyond the termination date of
the Partnership and whether or not any portion of the Partnership’s assets so
leased are to be occupied by the lessee, or, in turn, subleased in whole or in
part to others, for such consideration and on such terms as the General Partner
may determine;
(ix)    to prosecute, defend, arbitrate, or compromise any and all claims or
liabilities in favor of or against the Partnership, on such terms and in such
manner as the General Partner may reasonably determine, and similarly to
prosecute, settle or defend litigation with respect to the Partners, the
Partnership, or the Partnership’s assets;
(x)    to file applications, communicate, and otherwise deal with any and all
governmental agencies having jurisdiction over, or in any way affecting, the
Partnership’s assets or any other aspect of the Partnership business;
(xi)    to make or revoke any election permitted or required of the Partnership
by any taxing authority;
(xii)    to maintain such insurance coverage for public liability, fire and
casualty, and any and all other insurance for the protection of the Partnership,
for the conservation of Partnership assets, or for any other purpose convenient
or beneficial to the Partnership, in such amounts and such types, as it shall
determine from time to time;
(xiii)    to determine whether or not to apply any insurance proceeds for any
Property to the restoration of such Property or to distribute the same;
(xiv)    to establish one or more divisions of the Partnership, to hire and
dismiss employees of the Partnership or any division of the Partnership, and to
retain legal counsel, accountants, consultants, real estate brokers, and such
other persons, as the General Partner may deem necessary or appropriate in
connection with the Partnership business and to pay such remuneration as the
General Partner may deem reasonable and proper;
(xv)    to retain other services of any kind or nature in connection with the
Partnership business, and to pay such remuneration as the General Partner may
deem reasonable and proper;
(xvi)    to negotiate and conclude agreements on behalf of the Partnership with
respect to any of the rights, powers and authority conferred upon the General
Partner;


16

--------------------------------------------------------------------------------





(xvii)    to maintain accurate accounting records and to file promptly all
federal, state and local income tax returns on behalf of the Partnership;
(xviii)    to distribute Partnership cash or other Partnership assets in
accordance with this Agreement;
(xix)    to form or acquire an interest in, and contribute Property to, any
further limited or general partnerships, joint ventures, limited liability
companies, corporations or other entities or relationships that it deems
desirable (including, without limitation, the acquisition of interests in, and
the contributions of property to, its Subsidiaries and any other Person in which
it has an equity interest from time to time);
(xx)    to establish Partnership reserves for working capital, capital
expenditures, contingent liabilities, or any other valid Partnership purpose;
(xxi)    to merge, consolidate or combine the Partnership with or into another
Person;
(xxii)    to take any and all actions necessary to adopt or modify any
distribution reinvestment plan of the Partnership or the General Partner;
(xxiii)    to do any and all acts and things necessary or prudent to ensure that
the Partnership will not be classified as a “publicly traded partnership” for
purposes of Section 7704 of the Code and the Regulations promulgated thereunder;
and
(xxiv)    to take such other action, execute, acknowledge, swear to or deliver
such other documents and instruments, and perform any and all other acts that
the General Partner deems necessary or appropriate for the formation,
continuation and conduct of the business and affairs of the Partnership
(including, without limitation, after the Conversion Date, all actions
consistent with allowing the General Partner at all times to qualify as a REIT
unless the General Partner voluntarily terminates its REIT status) and to
possess and enjoy all of the rights and powers of a general partner as provided
by the Act.
(b)    Except as otherwise provided herein, to the extent the duties of the
General Partner require expenditures of funds to be paid to third parties, the
General Partner shall not have any obligations hereunder except to the extent
that Partnership funds are reasonably available to it for the performance of
such duties, and nothing herein contained shall be deemed to authorize or
require the General Partner, in its capacity as such, to expend its individual
funds for payment to third parties or to undertake any individual liability or
obligation on behalf of the Partnership.
6.2    Delegation of Authority. The General Partner may delegate any or all of
its powers, rights and obligations hereunder, and may appoint, employ, contract
or otherwise deal with any Person for the transaction of the business of the
Partnership, which Person may, under supervision of the General Partner, perform
any acts or services for the Partnership as the General Partner may approve.
6.3    Indemnification and Exculpation of Indemnitees.
(a)    The Partnership shall indemnify an Indemnitee from and against any and
all losses, claims, damages, liabilities, joint or several, expenses (including
reasonable legal fees and expenses), judgments, fines, settlements, and other
amounts arising from any and all claims, demands, actions, suits or proceedings,
civil, criminal, administrative or investigative, that relate to the operations
of the Partnership


17

--------------------------------------------------------------------------------





as set forth in this Agreement in which any Indemnitee may be involved, or is
threatened to be involved, as a party or otherwise, unless it is established
that: (i) the act or omission of the Indemnitee was material to the matter
giving rise to the proceeding and either was committed in bad faith or was the
result of active and deliberate dishonesty; (ii) the Indemnitee actually
received an improper personal benefit in money, property or services; or
(iii) in the case of any criminal proceeding, the Indemnitee had reasonable
cause to believe that the act or omission was unlawful. Any indemnification
pursuant to this Section 6.3 shall be made only out of the assets of the
Partnership. Notwithstanding the above, no indemnification shall be made for an
Indemnitee’s fraud or gross negligence.
(b)    The Partnership shall pay or reimburse an Indemnitee for reasonable legal
expenses and other costs incurred by an Indemnitee who is a party to a
proceeding in advance of the final disposition of the proceeding upon receipt by
the Partnership of (i) a written affirmation by the Indemnitee of the
Indemnitee’s good faith belief that the standard of conduct necessary for
indemnification by the Partnership as authorized in this Section 6.3 has been
met, and (ii) a written undertaking by or on behalf of the Indemnitee to repay
the amount if it shall ultimately be determined that the standard of conduct has
not been met.
(c)    The indemnification provided by this Section 6.3 shall be in addition to
any other rights to which an Indemnitee or any other Person may be entitled
under any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity.
(d)    The Partnership may purchase and maintain insurance, on behalf of the
Indemnitees and such other Persons as the General Partner shall determine,
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.
(e)    In no event may an Indemnitee subject the Limited Partner to personal
liability by reason of the indemnification provisions set forth in this
Agreement.
(f)    An Indemnitee shall not be denied indemnification in whole or in part
under this Section 6.3 because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.
(g)    The provisions of this Section 6.3 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.
(h)    Neither the amendment nor repeal of this Section 6.3, nor the adoption or
amendment of any other provision of this Agreement inconsistent with
Section 6.3, shall apply to or affect in any respect the applicability with
respect to any act or failure to act which occurred prior to such amendment,
repeal or adoption.
(i)    None of the Partners or any of their Affiliates shall have any obligation
to cause the Partnership to take any action that would result in personal
liability to the Limited Partner, its principals or any of its Affiliates in
their capacity as obligator or guarantor of any loan that is obtained or assumed
by the Partnership, notwithstanding that the failure to take any such action
might result in the total or partial loss of the Partnership’s interest in some
or all of the Partnership’s Property. Such action may include transferring
property to a lender pursuant to a deed in lieu of foreclosure. Any action or
inaction by the Partners or any of their Affiliates that is intended to avoid
personal liability under any obligation or guaranty related to a


18

--------------------------------------------------------------------------------





loan that is obtained or assumed by the Partnership shall not constitute a
breach of any fiduciary or other duty that the General Partner or its Affiliates
may owe the Partnership. Further, the Partnership shall indemnify and hold
harmless any Partners and their Affiliates for any guarantees either actual
guarantees or non-recourse carve-out guarantees or similar guarantees.
(j)    The Partners acknowledge that the Limited Partner shall not be in breach
of any duty or obligation that the Limited Partner or its Affiliates may have to
the Partnership or the Partners if the Limited Partner votes its Limited
Partnership Interest in its own best interest with respect to any matter upon
which it has the right to vote.
6.4    Liability of the General Partner.
(a)    Notwithstanding anything to the contrary set forth in this Agreement, the
General Partner shall not be liable for monetary damages to the Partnership or
any Partners for losses sustained or liabilities incurred as a result of errors
in judgment or of any act or omission if the General Partner acted in good
faith. The General Partner shall not be in breach of any duty that the General
Partner may owe to the Limited Partner or the Partnership or any other Persons
under this Agreement or of any duty stated or implied by law or equity provided
the General Partner, acting in good faith, abides by the terms of this
Agreement. In addition, to the extent the General Partner or any officer,
director, employee, agent or stockholder of the General Partner performs its
duties in accordance with the standards provided by the Act, as it may be
amended from time to time, or under any successor statute thereto, such Person
or Persons shall have no liability by reason of being or having been the General
Partner, or by reason of being an officer, director, employee, agent or
stockholder of the General Partner. To the maximum extent that the Act and the
general laws of the State of Delaware, in effect from time to time, permit
limitation of the liability of general partners of a limited partnership, the
General Partner and its officers, directors, employees, agents and stockholders
shall not be liable to the Partnership or to any Partner for money damages
except to the extent that (i) the General Partner or its officers, directors,
employees, agents or stockholders actually received an improper benefit or
profit in money, property or services, in which case the liability shall not
exceed the amount of the benefit or profit in money, property or services
actually received; or (ii) a judgment or other final adjudication adverse to the
General Partner or one or more of its officers, directors, employees, agents or
stockholders is entered in a proceeding based on a finding in the proceeding
that the action or failure to act of the General Partner or one or more of its
officers, directors, employees, agents or stockholders was the result of active
and deliberate dishonesty and was material to the cause of action adjudicated in
the proceeding. Neither the amendment nor repeal of this Section 6.4(a), nor the
adoption or amendment of any other provision of this Agreement inconsistent with
this Section 6.4(a), shall apply to or affect in any respect the applicability
of the preceding sentence with respect to any act or failure to act which
occurred prior to such amendment, repeal or adoption. In the absence of any
Delaware statute limiting the liability of the General Partner or its directors
or officers for money damages in a suit by or on behalf of the Partnership or by
any Partner, the General Partner and the officers, directors, employees, agents
and stockholders of the General Partner shall not be liable to the Partnership
or to any Partner for money damages except to the extent that (i) the General
Partner or one or more of its officers, directors, employees, agents or
stockholders actually received an improper benefit or profit in money, property
or services, in which case the liability shall not exceed the amount of the
benefit or profit in money, property or services actually received; or (ii) a
judgment or other final adjudication adverse to the General Partner or one or
more of its officers, directors, employees, agents or stockholders is entered in
a proceeding based on a finding in the proceeding that the action of the General
Partner or one or more of its officers, directors, employees or stockholders’
action or failure to act was the result of active and deliberate dishonesty and
was material to the cause of action adjudicated in the proceeding.


19

--------------------------------------------------------------------------------





(b)    In the event of a conflict between the interests of its stockholders on
one hand and the Limited Partner on the other, the General Partner shall
endeavor in good faith to resolve the conflict in a manner not adverse to either
its stockholders or the Limited Partner.
(c)    Subject to its obligations and duties as General Partner set forth in
Section 6.1, the General Partner may exercise any of the powers granted to it
under this Agreement and perform any of the duties imposed upon it hereunder
either directly or by or through its agents. The General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by it in good faith.
(d)    Notwithstanding any other provisions of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership or any decision of
the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief, after the Conversion Date, that such action
or omission is necessary or advisable in order to (i) protect the ability of the
General Partner to continue to qualify as a REIT or (ii) prevent the General
Partner from incurring any taxes under Section 857, Section 4981, or any other
provision of the Code, is expressly authorized under this Agreement and is
deemed approved by the Limited Partner.
(e)    Any amendment, modification or repeal of this Section 6.4 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the General Partner’s liability to the Partnership and the
Limited Partner under this Section 6.4 as in effect immediately prior to such
amendment, modification or repeal with respect to matters occurring, in whole or
in part, prior to such amendment, modification or repeal, regardless of when
claims relating to such matters may arise or be asserted.
6.5    Reimbursement of General Partner.
(a)    Except as provided in this Section 6.5 and elsewhere in this Agreement
(including the provisions of Sections 5 and 6 regarding distributions, payments,
and allocations to which it may be entitled), the General Partner shall not be
compensated for its services as general partner of the Partnership.
(b)    The General Partner shall be reimbursed on a monthly basis, or such other
basis as the General Partner may determine in its sole and absolute discretion,
for all REIT Expenses and Administrative Expenses incurred by the General
Partner. Reimbursement of REIT Expenses and Administrative Expenses shall be
treated as an expense of the Partnership and not as allocations of Partnership
income or gain.
6.6    Outside Activities. Subject to Section 6.8, the Articles of Incorporation
and any agreements entered into by the General Partner or its Affiliates with
the Partnership or a Subsidiary, or any officer, director, employee, agent,
trustee, Affiliate or stockholder of the General Partner, the General Partner
shall be entitled to and may have business interests and engage in business
activities in addition to those relating to the Partnership, including business
interests and activities substantially similar or identical to those of the
Partnership. None of the Partnership, the Limited Partner or any other Person
shall have any rights by virtue of this Agreement or the partnership
relationship established hereby in any such business ventures, interests or
activities, and the General Partner shall have no obligation pursuant to this
Agreement to offer any interest in any such business ventures, interests and
activities to the Partnership or any Limited Partner, even if such opportunity
is of a character which, if presented to the Partnership or any Limited Partner,
could be taken by such Person.


20

--------------------------------------------------------------------------------





6.7    Employment or Retention of Affiliates.
(a)    Any Affiliate of the General Partner may be employed or retained by the
Partnership and may otherwise deal with the Partnership (whether as a buyer,
lessor, lessee, manager, property manager, asset manager, furnisher of goods or
services, broker, agent, lender or otherwise) and may receive from the
Partnership any compensation, price, or other payment therefor which the General
Partner determines to be fair and reasonable.
(b)    The Partnership may lend or contribute to its Subsidiaries or other
Persons in which it has an equity investment, and such Persons may borrow funds
from the Partnership, on terms and conditions established in the sole and
absolute discretion of the General Partner; provided that any such arrangements
(other than arrangements with wholly-owned subsidiaries) shall be on terms not
less favorable to the Partnership than could have been obtained from a third
party in an arm’s length transaction. The foregoing authority shall not create
any right or benefit in favor of any Subsidiary or any other Person.
(c)    The Partnership may transfer assets to joint ventures, limited liability
companies, other partnerships, corporations or other business entities in which
it is or thereby becomes a participant upon such terms and subject to such
conditions as the General Partner deems to be consistent with this Agreement,
applicable law and the REIT status of the General Partner; provided that any
such arrangements shall be on terms not less favorable to the Partnership than
could have been obtained from a third party in an arm’s length transaction.
(d)    Except as expressly permitted by this Agreement, neither the General
Partner nor any of its Affiliates shall sell, transfer or convey any property
to, or purchase any property from, the Partnership, directly or indirectly,
except pursuant to transactions that are, in the General Partner’s sole
discretion, on terms that are fair and reasonable to the Partnership.
6.8    General Partner Participation. The General Partner agrees that all
business activities of the General Partner, including activities pertaining to
the acquisition, development or ownership of any Property shall be conducted
through the Partnership, a Subsidiary, a Subsidiary Partnership or a taxable
REIT Subsidiary (within the meaning of Section 856 (l) of the Code); provided,
however, that the General Partner is allowed to make a direct acquisition, but
if and only if, such acquisition is made in connection with the issuance of
Additional Securities, which direct acquisition and issuance have been approved
and determined to be in the best interests of the General Partner and the
Partnership by the Board of Directors. The General Partner is also allowed to
hold cash to fund its expenses, including the redemption of REIT Shares.
6.9    Title to Partnership Assets. Title to Partnership assets, whether real,
personal or mixed and whether tangible or intangible, shall be deemed to be
owned by the Partnership as an entity, and no Partner, individually or
collectively, shall have any ownership interest in such Partnership assets or
any portion thereof. Title to any or all of the Partnership assets may be held
in the name of the Partnership, the General Partner or one or more nominees, as
the General Partner may determine, including Affiliates of the General Partner.
The General Partner hereby declares and warrants that any Partnership assets for
which legal title is held in the name of the General Partner or any nominee or
Affiliate of the General Partner shall be held by the General Partner for the
use and benefit of the Partnership in accordance with the provisions of this
Agreement; provided, however, that the General Partner shall use its best
efforts to cause beneficial and record title to such assets to be vested in the
Partnership as soon as reasonably practicable. All Partnership assets shall be
recorded as the property of the Partnership in its books and records,
irrespective of the name in which legal title to such Partnership assets is
held.


21

--------------------------------------------------------------------------------





6.10    Miscellaneous. In the event the General Partner redeems any REIT Shares
(other than REIT Shares redeemed in accordance with any share redemption program
of the General Partner), then the General Partner shall cause the Partnership to
purchase from the General Partner the same number of General Partnership
Interests on the same terms that the General Partner exchanged such REIT Shares.
Moreover, if the General Partner makes a cash tender offer or other offer to
acquire REIT Shares, then the General Partner shall cause the Partnership to
make a corresponding offer to the General Partner to acquire an equal number of
General Partnership Interests held by the General Partner. In the event any REIT
Shares are exchanged by the General Partner pursuant to such offer, the
Partnership shall redeem an equivalent number of the General Partner’s Interests
for an equivalent purchase price.
SECTION 7    
CHANGES IN GENERAL PARTNER
7.1    Transfer of the General Partner’s Partnership Interest.
(a)    The General Partner shall not transfer all or any portion of its General
Partnership Interest or withdraw as General Partner except as provided in, or in
connection with a transaction contemplated by, Section 7.1(b).
(b)    The General Partner shall not engage in any merger, consolidation or
other combination with or into another Person or the sale of all or
substantially all of its assets, (other than in connection with a change in the
General Partner’s state of incorporation or organizational form) in each case
which results in a change of control of the General Partner, unless approved by
the Limited Partner.
7.2    Admission of a Substitute or Additional General Partner. A Person shall
be admitted as a substitute or additional General Partner of the Partnership
only with the consent of the Limited Partner.
7.3    Effect of Bankruptcy, Withdrawal, Death or Dissolution of a General
Partner.
(a)    Upon the occurrence of an Event of Bankruptcy as to a General Partner
(and its removal pursuant to Section 7.4(a)) or the death, withdrawal, removal
or dissolution of a General Partner (except that, if a General Partner is on the
date of such occurrence a partnership, the withdrawal, death, dissolution, Event
of Bankruptcy as to, or removal of a partner in, such partnership shall be
deemed not to be a dissolution of such General Partner if the business of such
General Partner is continued by the remaining partner or partners), the
Partnership shall be dissolved and terminated unless the Partnership is
continued pursuant to Section 7.3(b). The merger of the General Partner with or
into any entity that is admitted as a substitute or successor General Partner
pursuant to Section 7.2 shall not be deemed to be the withdrawal, dissolution or
removal of the General Partner.
(b)    Following the occurrence of an Event of Bankruptcy as to a General
Partner (and its removal pursuant to Section 7.4(a)) or the death, withdrawal,
removal or dissolution of a General Partner (except that, if a General Partner
is, on the date of such occurrence, a partnership, the withdrawal, death,
dissolution, Event of Bankruptcy as to, or removal of a partner in, such
partnership shall be deemed not to be a dissolution of such General Partner if
the business of such General Partner is continued by the remaining partner or
partners), the Limited Partner, within 90 days after such occurrence, may elect
to continue the business of the Partnership by selecting, subject to Section 7.2
and any other provisions of this Agreement, a substitute General Partner with
the approval of the Limited Partner. If the Limited Partner elects to continue
the business of the Partnership and admit a substitute General Partner, the
relationship with the Partners and of any Person who has acquired an interest of
a Partner in the Partnership shall be governed by this Agreement.


22

--------------------------------------------------------------------------------





7.4    Removal of a General Partner.
(a)    Upon the occurrence of an Event of Bankruptcy as to, or the dissolution
of, a General Partner, such General Partner shall be deemed to be removed
automatically; provided, however, that if a General Partner is on the date of
such occurrence a partnership, the withdrawal, death, dissolution, Event of
Bankruptcy as to, or removal of, a partner in, such partnership shall be deemed
not to be a dissolution of the General Partner if the business of such General
Partner is continued by the remaining partner or partners. The Limited Partner
may not remove the General Partner, with or without cause.
(b)    If a General Partner has been removed pursuant to this Section 7.4 and
the Partnership is continued pursuant to Section 7.3, such General Partner shall
promptly transfer and assign its General Partnership Interest in the Partnership
to the substitute General Partner approved by the Limited Partner (unless such
substitute General Partner is being admitted subject to Section 7.3). At the
time of assignment, the removed General Partner shall be entitled to receive
from the substitute General Partner the fair market value of the General
Partnership Interest of such removed General Partner as reduced by any damages
caused to the Partnership by such General Partner as a result of the event that
caused the removal. Such fair market value shall be determined by an appraiser
mutually agreed upon by the General Partner, on the one hand, and the Limited
Partner, on the other hand, within 10 days following the removal of the General
Partner. In the event that the parties are unable to agree upon an appraiser,
the removed General Partner and the Limited Partner shall each select an
appraiser. Each such appraiser shall complete an appraisal of the fair market
value of the removed General Partner’s General Partnership Interest within
30 days of the General Partner’s removal, and the fair market value of the
removed General Partner’s General Partnership Interest shall be the average of
the two appraisals; provided, however, that if the higher appraisal exceeds the
lower appraisal by more than 20% of the amount of the lower appraisal, the two
appraisers, no later than 40 days after the removal of the General Partner,
shall select a third appraiser who shall complete an appraisal of the fair
market value of the removed General Partner’s General Partnership Interest no
later than 60 days after the removal of the General Partner. In such case, the
fair market value of the removed General Partner’s General Partnership Interest
shall be the average of the two appraisals closest in value.
(c)    The General Partnership Interest of a removed General Partner, until
transfer under Section 7.4(b), shall be converted to that of a special Limited
Partner; provided, however, such removed General Partner shall not have any
rights to participate in the management and affairs of the Partnership, and
shall not be entitled to any portion of the income, expense, Profit, gain or
Loss allocations or cash distributions allocable or payable, as the case may be,
to the Limited Partner. Instead, such removed General Partner shall receive and
be entitled only to retain distributions or allocations of such items that it
would have been entitled to receive in its capacity as General Partner, until
the transfer is effective pursuant to Section 7.4(b).
(d)    All Partners shall have given and hereby do give such consents, shall
take such actions and shall execute such documents as shall be legally
necessary, desirable and sufficient to effect all the foregoing provisions of
this Section.
SECTION 8    
RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNER
8.1    Management of the Partnership. Except for the approval rights set forth
herein, the Limited Partner shall not participate in the management or control
of Partnership business nor shall they transact any business for or on behalf of
the Partnership, nor shall they have the power to sign for or bind the
Partnership, such powers being vested solely and exclusively in the General
Partner.


23

--------------------------------------------------------------------------------





8.2    Power of Attorney. Each Limited Partner hereby irrevocably appoints the
General Partner its true and lawful attorney-in-fact, who may act for each
Limited Partner and in its name, place and stead, and for its use and benefit,
to sign, acknowledge, swear to, deliver, file or record, at the appropriate
public offices, any and all documents, certificates, and instruments as may be
deemed necessary or desirable by the General Partner to carry out fully the
provisions of this Agreement, and the Act in accordance with their terms, which
power of attorney is coupled with an interest and shall survive the death,
dissolution or legal incapacity of the Limited Partner, or the transfer by the
Limited Partner of any part or all of its Partnership Interest.
8.3    Limitation on Liability of Limited Partner. No Limited Partner shall be
liable for any debts, liabilities, contracts or obligations of the Partnership.
A Limited Partner shall be liable to the Partnership only to make payments of
its Capital Contribution, if any, as and when due hereunder. After its Capital
Contribution is fully paid, no Limited Partner shall, except as otherwise
required by the Act, be required to make any further Capital Contributions or
other payments or lend any funds to the Partnership.
SECTION 9    
TRANSFERS OF LIMITED PARTNERSHIP INTERESTS
9.1    Purchase for Investment.
(a)    Each Limited Partner hereby represents and warrants to the General
Partner and to the Partnership that the acquisition of its Partnership Interest
is made as a principal for its account for investment purposes only and not with
a view to the resale or distribution of such Partnership Interest.
(b)    Each Limited Partner agrees that it will not sell, assign or otherwise
transfer its Partnership Interest or any fraction thereof, whether voluntarily
or by operation of law or at judicial sale or otherwise, to any Person who does
not make the representations and warranties to the General Partner set forth in
Section 9.1(a) above and similarly agrees not to sell, assign or transfer such
Partnership Interest or fraction thereof to any Person who does not similarly
represent, warrant and agree.
9.2    Restrictions on Transfer of Limited Partnership Interests.
(a)    Subject to the provisions of this Section 9.2, no Limited Partner may
offer, sell, assign, hypothecate, pledge or otherwise transfer all or any
portion of its Limited Partnership Interest, or any of such Limited Partner’s
economic rights as a Limited Partner, whether voluntarily or by operation of law
or at judicial sale or otherwise (collectively, a “Transfer”) without the
consent of the General Partner, which consent may be granted or withheld in its
sole and absolute discretion. Any such purported transfer undertaken without
such consent shall be considered to be null and void ab initio and shall not be
given effect. The General Partner may require, as a condition of any Transfer to
which it consents, that the transferor assume all costs incurred by the
Partnership in connection therewith.
(b)    No Limited Partner may withdraw from the Partnership other than as a
result of a permitted Transfer (i.e., a Transfer consented to as contemplated by
Section 9.2(a) or Section 9.2(c) or a Transfer made pursuant to Section 9.5) of
all of its Limited Partnership Interests pursuant to this Section 9. Upon the
permitted Transfer or redemption of all of a Limited Partner’s Limited
Partnership Interest, such Limited Partner shall cease to be a Limited Partner.
(c)    Notwithstanding Section 9.2(a) and subject to Sections 9.2(d), (e) and
(f), a Limited Partner may Transfer, with the consent of the General Partner,
all or a portion of its Limited Partnership Interests to (i) a parent or
parent’s spouse, natural or adopted descendants, spouse of such descendant, or


24

--------------------------------------------------------------------------------





brother or sister, or a trust created by such Limited Partner for the benefit of
such Limited Partner and/or any such Person(s), of which trust such Limited
Partner or any such Person(s) is a trustee, (ii) a corporation controlled by a
Person or Persons named in (i) above, or (iii) if the Limited Partner is an
entity, its beneficial owners.
(d)    No Limited Partner may effect a Transfer of its Limited Partnership
Interests, in whole or in part, if, in the opinion of legal counsel for the
Partnership, such proposed Transfer would violate any applicable federal or
state securities or blue sky law (including investment suitability standards).
(e)    No Transfer by a Limited Partner of its Limited Partnership Interests, in
whole or in part, may be made to any Person if, in the opinion of the General
Partner based on the advice of legal counsel for the Partnership, if
appropriate, the transfer (i) would result in the Partnership’s being treated as
an association taxable as a corporation (other than a qualified REIT subsidiary
within the meaning of Section 856(i) of the Code), (ii) would adversely affect
the ability of the General Partner to continue to qualify as a REIT or subject
the General Partner to any additional taxes under Section 857 or Section 4981 of
the Code or (iii) would cause the Limited Partnership Interests to be deemed to
be “traded on an established securities market” or “readily tradable on a
secondary market (or substantial equivalent thereof)” under the provisions
applicable to publicly traded partnership status including Section 7704 of the
Code and the Regulations promulgated thereunder or otherwise fail to qualify for
one of the safe harbors described in the Treasury Regulations related to the
publicly traded partnership rules. In making this determination, the General
Partner shall be entitled to limit any transfers so that the transfers comply
with one of the safe harbors in the Treasury Regulations; provided, however, the
General Partner may, in its sole discretion, permit transfers that do not
qualify for one of the safe harbors, provided that in determining whether to
permit such transfer, the General Partner may require an opinion from counsel
that the Partnership will not be treated as a publicly traded partnership for
federal income tax purposes in connection with such transfer.
(f)    No Limited Partner may transfer any Limited Partnership Interests to a
lender to the Partnership or any Person who is related (within the meaning of
Regulations Section 1.752-4(b)) to any lender to the Partnership whose loan
constitutes a nonrecourse liability (within the meaning of Regulations
Section 1.752-1(a)(2)), without the consent of the General Partner, which may be
withheld in its sole and absolute discretion, provided that as a condition to
such consent the lender will be required to enter into an arrangement with the
Partnership and the General Partner to exchange or redeem any Limited
Partnership Interests in which a security interest is held simultaneously with
the time at which such lender would be deemed to be a Partner in the Partnership
for purposes of allocating liabilities to such lender under Section 752 of the
Code.
(g)    Any Transfer in contravention of any of the provisions of this Section 9
shall be void and ineffectual and shall not be binding upon, or recognized by,
the Partnership.
(h)    Prior to the consummation of any Transfer under this Section 9, the
transferor and/or the transferee shall deliver to the General Partner such
opinions, certificates and other documents as the General Partner shall request
in connection with such Transfer.
9.3    Admission of Substitute Limited Partner.
(a)    Subject to the other provisions of this Section 9, an assignee of the
Limited Partnership Interest of a Limited Partner (which shall be understood to
include any purchaser, transferee, donee, or other recipient of any disposition
of such Limited Partnership Interest) shall be deemed admitted as a Limited
Partner of the Partnership only with the consent of the General Partner, which
consent may be granted or withheld in its sole and absolute discretion and upon
the satisfactory completion of the following:


25

--------------------------------------------------------------------------------





(i)    The assignee shall have accepted and agreed to be bound by the terms and
provisions of this Agreement by executing a counterpart or an amendment thereof,
including a revised Exhibit A, and such other documents or instruments as the
General Partner may require in order to effect the admission of such Person as a
Limited Partner.
(ii)    To the extent required, an amended Certificate evidencing the admission
of such Person as a Limited Partner shall have been signed, acknowledged and
filed for record in accordance with the Act.
(iii)    The assignee shall have delivered a letter containing the
representation set forth in Section 9.1(a) and the agreement set forth in
Section 9.1(b).
(iv)    If the assignee is a corporation, partnership or trust, the assignee
shall have provided the General Partner with evidence satisfactory to counsel
for the Partnership of the assignee’s authority to become a Limited Partner
under the terms and provisions of this Agreement.
(v)    The assignee shall have executed a power of attorney containing the terms
and provisions set forth in Section 8.2.
(vi)    The assignee shall have paid all legal fees and other expenses of the
Partnership and the General Partner and filing and publication costs in
connection with its substitution as a Limited Partner.
(vii)    The assignee has obtained the prior written consent of the General
Partner to its admission as a Substitute Limited Partner, which consent may be
given or denied in the exercise of the General Partner’s sole and absolute
discretion.
(b)    For the purpose of allocating Profit and Loss and distributing cash
received by the Partnership, a Substitute Limited Partner shall be treated as
having become, and appearing in the records of the Partnership as, a Partner
upon the filing of the Certificate described in Section 9.3(a)(ii) or, if no
such filing is required, the later of the date specified in the transfer
documents or the date on which the General Partner has received all necessary
instruments of transfer and substitution.
(c)    The General Partner shall cooperate with the Person seeking to become a
Substitute Limited Partner by preparing the documentation required by this
Section 9.3 and making all official filings and publications. The Partnership
shall take all such action as promptly as practicable after the satisfaction of
the conditions in this Section 9 to the admission of such Person as a Limited
Partner of the Partnership.
9.4    Rights of Assignees of Partnership Interests.
(a)    Subject to the provisions of Sections 9.1 and 9.2, except as required by
operation of law, the Partnership shall not be obligated for any purposes
whatsoever to recognize the assignment by any Limited Partner of its Partnership
Interest until the Partnership has received notice thereof.
(b)    Any Person who is the assignee of all or any portion of a Limited
Partner’s Limited Partnership Interest, but does not become a Substitute Limited
Partner and desires to make a further assignment of such Limited Partnership
Interest, shall be subject to all the provisions of this Section 9 to the same
extent and in the same manner as any Limited Partner desiring to make an
assignment of its Limited Partnership Interest.


26

--------------------------------------------------------------------------------





9.5    Effect of Bankruptcy, Death, Incompetence or Termination of a Limited
Partner. The occurrence of an Event of Bankruptcy as to a Limited Partner, the
death of a Limited Partner or a final adjudication that a Limited Partner is
incompetent (which term shall include, but not be limited to, insanity) shall
not cause the termination or dissolution of the Partnership, and the business of
the Partnership shall continue if an order for relief in a bankruptcy proceeding
is entered against a Limited Partner, the trustee or receiver of his estate or,
if he dies, his executor, administrator or trustee, or, if he is finally
adjudicated incompetent, his committee, guardian or conservator, and any such
Person shall have the rights of such Limited Partner for the purpose of settling
or managing his estate property and such power as the bankrupt, deceased or
incompetent Limited Partner possessed to assign all or any part of his
Partnership Interest and to join with the assignee in satisfying conditions
precedent to the admission of the assignee as a Substitute Limited Partner.
9.6    Joint Ownership of Interests. A Partnership Interest may be acquired by
two individuals as joint tenants with right of survivorship, provided that such
individuals either are married or are related and share the same personal
residence. The written consent or vote of both owners of any such jointly held
Partnership Interest shall be required to constitute the action of the owners of
such Partnership Interest; provided, however, that the written consent of only
one joint owner will be required if the Partnership has been provided with
evidence satisfactory to the counsel for the Partnership that the actions of a
single joint owner can bind both owners under the applicable laws of the state
of residence of such joint owners. Upon the death of one owner of a Partnership
Interest held in a joint tenancy with a right of survivorship, the Partnership
Interest shall become owned solely by the survivor as a Limited Partner and not
as an assignee. The Partnership need not recognize the death of one of the
owners of a jointly-held Partnership Interest until it shall have received
notice of such death. Upon notice to the General Partner from either owner, the
General Partner shall cause the Partnership Interest to be divided into two
equal Partnership Interests, which shall thereafter be owned separately by each
of the former owners.
9.7    Put Option.
(a)    In the event of a Termination Event or immediately prior to a Termination
Event, the Limited Partner shall have the right (the “Put Right”) to sell all or
a portion of its Limited Partnership Interest (“Put Interest”) to the
Partnership for cash, at a price equal to the fair market value as set forth in
Section 9.7(c). The Limited Partner may, in its sole discretion, elect to take
the consideration offered in the Termination Event if it is equity in an entity.
The Put Right shall be exercised pursuant to a notice (the “Put Notice”)
delivered by the Limited Partner to the General Partner. An assignee of a
Limited Partner shall receive the Put Right set forth in this Section 9.7. In
connection with any exercise of such Put Right by an assignee of a Limited
Partner, the Fair Market Value of the Put Interest shall be paid by the
Partnership directly to such assignee and not to the Limited Partner from which
such assignee acquired its Put Interest.
(b)    Within 30 days after the delivery of the Put Notice by the Limited
Partner to the General Partner under this Section 9.7, the Partnership shall
transfer and deliver the fair market value of the Put Interest to such Limited
Partner or, as applicable, its assignee, whereupon the Partnership shall acquire
the Put Interest of such Limited Partner or, as applicable, its assignee, and
such Put Interest shall no longer be considered outstanding.
(c)    The value of the Put Interest being sold pursuant to this Section 9.7
shall be equal to the amount the Limited Partner would have received if all of
the assets of the Partnership were sold at the Transaction Value, (or at their
fair market value if there was no Termination Event) all liabilities of the
Partnership were paid in full and all remaining funds were distributed to the
Partners in accordance with this Agreement. The fair market value of a Put
Interest shall be determined by agreement between the Partnership


27

--------------------------------------------------------------------------------





and the Limited Partner. If the Partnership and the Limited Partner cannot agree
upon the fair market value of the Put Interest being sold pursuant to this
Section 9.7 within 30 days, the fair market value thereof shall be determined by
an independent appraiser selected by the Limited Partner and approved by the
Partnership. The decision of the appraiser selected pursuant to this Section 9.7
will be final and binding and may be enforced by legal proceedings. The
Partnership and the Limited Partner shall equally compensate the appraiser
appointed pursuant to this Section 9.7.
SECTION 10    
BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS
10.1    Books and Records. At all times during the continuance of the
Partnership, the Partners shall keep or cause to be kept at the Partnership’s
specified office true and complete books of account in accordance with generally
accepted accounting principles, including: (a) a current list of the full name
and last known business address of each Partner, (b) a copy of the Certificate
of Limited Partnership and all Certificates of amendment thereto, (c) copies of
the Partnership’s federal, state and local income tax returns and reports, (d)
copies of this Agreement and amendments thereto and any financial statements of
the Partnership for the three most recent years and (e) all documents and
information required under the Act. Any Partner or its duly authorized
representative, upon paying the costs of collection, duplication and mailing,
shall be entitled to inspect or copy such records during ordinary business
hours. Notwithstanding the foregoing, the General Partner, in its sole
discretion, may restrict receipt of the information identified in Section 10.1,
if the General Partner reasonably believes that disclosure of such information
is not in the best interest of the Partnership or could damage the Partnership
or the General Partner or its business or the requesting Limited Partner’s
reason for obtaining the applicable information is, in the General Partner’s
sole discretion, related to the Limited Partner’s individual purposes and not
for a Partnership purpose.
10.2    Custody of Partnership Funds; Bank Accounts.
(a)    All funds of the Partnership not otherwise invested shall be deposited in
one or more accounts maintained in such banking or brokerage institutions as the
General Partner shall determine, and withdrawals shall be made only on such
signature or signatures as the General Partner may, from time to time,
determine.
(b)    All deposits and other funds not needed in the operation of the business
of the Partnership may be invested by the General Partner in investment grade
instruments (or investment companies whose portfolio consists primarily
thereof), government obligations, certificates of deposit, bankers’ acceptances
and municipal notes and bonds. The funds of the Partnership shall not be
commingled with the funds of any other Person except for such commingling as may
necessarily result from an investment in those investment companies permitted by
this Section 10.2(b).
10.3    Fiscal and Taxable Year. The fiscal and taxable year of the Partnership
shall be the calendar year.
10.4    Annual Tax Information and Report. The General Partner will use its best
efforts to supply within 75 days after the end of each fiscal year of the
Partnership to each person who was a Limited Partner at any time during such
year the tax information necessary to file such Limited Partner’s individual tax
returns as shall be reasonably required by law.
10.5    Tax Matters Partner; Tax Elections; Special Basis Adjustments. The
General Partner shall be the “partnership representative” for purposes of
Section 6223 and 6231 of the Code, and shall, at the Partnership’s expense,
cause to be prepared and timely filed after the end of each taxable year of the


28

--------------------------------------------------------------------------------





Partnership all federal and state income tax returns required of the Partnership
for such taxable year. If any state or local tax law provides for a partnership
representative or Person having similar rights, powers, authority or
obligations, the General Partner shall also serve in such capacity. The
Partnership shall make such elections pursuant to the provisions of the Code as
the General Partner, in its sole discretion, deems appropriate (including, in
the General Partner’s sole discretion, an election under Section 754 of the Code
or an election to have the Partnership treated as an “electing investment
partnership” for purposes of Section 743 of the Code).
(a)    The General Partner shall apply the provisions of subchapter C of Chapter
63 of the Code, or similar provisions of state, local or foreign law, with
respect to the Partnership or the Limited Partner in its sole discretion. The
Limited Partner shall have no claim against the Partnership or General Partner
for any form of damages or liability as a result of actions taken or remedies
pursued by or on behalf of the Partnership in order to comply with the rules
under subchapter C of Chapter 63 of the Code, or similar provisions of state,
local or foreign law.
(b)    If any audit adjustment results in an underpayment of tax that is imputed
to the Partnership and would be assessed and collected at the Partnership level
in the period that the adjustment becomes final, the Partnership may, in the
sole discretion of the General Partner, elect:
(i)    to pay an imputed underpayment as calculated under Section 6225(b) of the
Code with respect to such adjustment, including interest, penalties and related
tax (“Imputed Underpayment”) in the Adjustment Year or otherwise take the IRS
adjustment into account in the Adjustment Year. The General Partner shall use
commercially reasonable efforts to reduce the amount of such Imputed
Underpayment on account of the tax-exempt status (as defined in Section
168(h)(2) of the Code) of any Limited Partner as provided in Section 6225(c)(3)
of the Code. Each Limited Partner agrees to indemnify and hold harmless the
Partnership and the General Partner from and against any liability with respect
to the Limited Partner’s proportionate share of any Imputed Underpayment,
regardless of whether such Limited Partner is a Limited Partner in the
Adjustment Year, and to promptly pay its proportionate share of any Imputed
Underpayment to the Partnership within 15 days following the General Partner’s
request for payment and any amount that is not funded shall be treated in
accordance with Section 5.2(c). Each Limited Partner’s proportionate share shall
be determined by the General Partner in good faith taking into account each
Limited Partner’s (or former Partner’s) particular status, including its
tax-exempt or non-United States status, its interest in the Partnership in the
Reviewed Year, and its timely provision of information necessary to reduce the
amount of Imputed Underpayment set forth in Section 6225(c) of the Code; or
(ii)    under Section 6226(a) of the Code, as amended by the Bipartisan Act of
2015, to cause the Partnership to issue adjusted Schedule K-1s or any other
similar statement prescribed by the Code, Treasury Regulations or other
administrative guidance published by the Internal Revenue Service or other
taxing authority to each applicable Partner for the Reviewed Year, who will then
be required to pay their allocable share of tax otherwise attributable to the
Partnership. Each Partner hereby agrees and consents to such election and agrees
to take any action, and furnish the General Partner with any information
necessary to give effect to such election, as required by such Code Section and
applicable Treasury Regulations or other administrative guidance published by
the Internal Revenue Service or other taxing authority.
10.6    Reports to Limited Partner.
(a)    As soon as practicable after the close of each fiscal quarter (other than
the last quarter of the fiscal year), upon written request by a Limited Partner
to the General Partner, the General Partner shall make available to such Limited
Partner a quarterly report containing financial statements of the


29

--------------------------------------------------------------------------------





Partnership, or of the General Partner if such statements are prepared solely on
a consolidated basis with the General Partner, for such fiscal quarter,
presented in accordance with generally accepted accounting principles. As soon
as practicable after the close of each fiscal year, upon written request by a
Limited Partner to the General Partner, the General Partner shall make available
to such Limited Partner an annual report containing financial statements of the
Partnership, or of the General Partner if such statements are prepared solely on
a consolidated basis with the General Partner, for such fiscal year, presented
in accordance with generally accepted accounting principles. The annual
financial statements shall be audited by accountants selected by the General
Partner.
(b)    Any Partner shall further have the right to a private audit of the books
and records of the Partnership at the expense of such Partner, provided such
audit is made for Partnership purposes and is made during normal business hours.
SECTION 11    
AMENDMENT OF AGREEMENT; MERGER
11.1    Amendment. Except as set forth in Section 11.2 or as otherwise provided
in this Agreement, the General Partner’s consent and the Limited Partner’s
consent shall be required for any amendment to this Agreement.
11.2    Amendment without the Approval of the Limited Partner. The General
Partner, without the approval of the Limited Partner, may amend this Agreement
for any amendment to:
(a)    modify the allocation provisions of the Agreement to comply with Code
Section 704(b);
(b)    add to the representations, duties, services or obligations of the
General Partner or any Affiliates for the benefit of the Limited Partner;
(c)    amend the Agreement to reflect the addition or substitution of the
Limited Partner or the reduction of the Capital Accounts upon the return of
capital to the Partners;
(d)    minimize the adverse impact of, or comply with, any “plan assets” for
ERISA purposes;
(e)    execute, acknowledge and deliver any and all instruments to effectuate
the foregoing, including the execution, acknowledgment and delivery of any such
instrument by the attorney-in-fact for the General Partner under a special or
limited power of attorney and to take all such actions in connection therewith
as the General Partner deems necessary or appropriate with the signature of the
General Partner acting alone;
(f)    change the name and/or principal place of business of the Partnership;
(g)    decrease the rights and powers of the General Partner (so long as such
decrease does not impair the ability of the General Partner to manage the
Partnership and conduct its business affairs);
(h)    make any changes necessary or advisable to enable the General Partner to
qualify or maintain its status as a REIT; or


30

--------------------------------------------------------------------------------





(i)    make any changes necessary or advisable to satisfy concerns of the
Commission or any state securities regulatory authority in connection with a
securities offering by the General Partner or otherwise.
11.3    Meetings of Partners.
(a)    The Partners may but shall not be required to hold any annual, periodic
or other formal meetings. Meetings of the Partners may be called by the General
Partner or by any Limited Partner or Limited Partner holding at least 10% of the
Limited Partnership Interests in the Partnership.
(b)    The Partner or Partners calling the meeting may designate any place
within the State of Delaware as the place of meeting for any meeting of the
Partners; and Partners holding at least a majority of the Partnership Interests
in the Partnership may designate any place outside the State of Delaware as the
place of meeting for any meeting of the Partners. If no designation is made, or
if a special meeting is called, the place of meeting shall be the principal
place of business of the Partnership.
(c)    Except as provided in Section 11.3(d), written notice stating the place,
day and hour of the meeting and the purpose or purposes for which the meeting is
called shall be delivered not less than 10 nor more than 90 days before the date
of the meeting, either personally or by mail, by or at the direction of the
Partner or Partners calling the meeting, to each Partner entitled to vote at
such meeting and to each Partner not entitled to vote who is entitled to notice
of the meeting.
(d)    Anything in this Agreement to the contrary notwithstanding, with respect
to any meeting of the Partners, any Partner who in person or by proxy shall have
waived in writing notice of the meeting, either before or after such meeting, or
who shall attend the meeting in person or by proxy, shall be deemed to have
waived notice of such meeting unless such Partner attends for the express
purpose of objecting, at the beginning of the meeting, and does so object to the
transaction of any business because the meeting is not lawfully called or
convened.
(e)    If all of the Partners shall meet at any time and place, either within or
outside of the State of Delaware, in person or by proxy, and consent to the
holding of a meeting at such time and place, such meeting shall be valid without
call or notice, and at such meeting lawful action may be taken.
(f)    For the purpose of determining Partners entitled to notice of or to vote
at any meeting of Partners or any adjournment thereof, the date on which notice
of the meeting is mailed shall be the record date. When a determination of
Partners entitled to vote at any meeting of Partners has been made as provided
in this Section, such determination shall apply to any adjournment thereof.
(g)    Partners holding at least a majority of the Partnership Interests
entitled to vote at a meeting, represented in person or by proxy, shall
constitute a quorum at any meeting of Partners. In the absence of a quorum at
any such meeting, Partners holding at least a majority of Partnership Interests
so represented may adjourn the meeting to another time and place. Any business
that might have been transacted at the original meeting may be transacted at any
adjourned meeting at which a quorum is present. No notice of an adjourned
meeting need be given if the time and place are announced at the meeting at
which the adjournment is taken unless the adjournment is for more than 120 days.
The Partners present at a duly organized meeting may continue to transact
business until adjournment, notwithstanding the withdrawal during such meeting
of that percentage of Partnership Interests whose absence would cause less than
a quorum to be present.


31

--------------------------------------------------------------------------------





(h)    If a quorum is present, the affirmative vote of Partners holding a
majority of the Partnership Interests entitled to vote, present in person or
represented by proxy, shall be binding on all Partners, unless the vote of a
greater or lesser proportion or number of Partnership Interests or Partners is
otherwise required by applicable law or by this Agreement. Unless otherwise
expressly provided herein or required under applicable law, Partners who have an
interest (economic or otherwise) in the outcome of any particular matter upon
which the Partners’ vote or consent is required may vote or consent upon any
such matter and their Partnership Interests’ vote or consent, as the case may
be, shall be counted in the determination of whether the requisite matter was
approved by the Partners.
(i)    At all meetings of Partners, a Partner may vote in person or by proxy
executed in writing by the Partner or by the Partner’s duly authorized
attorney-in-fact. Such proxy shall be filed with the General Partner before or
at the time of the meeting. No proxy shall be valid after 11 months from the
date of its execution, unless otherwise provided in the proxy.
(j)    Action required or permitted to be taken at a meeting of Partners may be
taken without a meeting if the action is evidenced by one or more written
consents or approvals describing the action taken and signed by Partners holding
sufficient Partnership Interests to approve such action had such action been
properly voted on at a duly called meeting of the Partners. Action taken under
this Section 11.3(j) is effective when the requisite Partners or Partners with
the requisite Partnership Interests, as the case may be, have signed the consent
or approval, unless the consent specifies a different effective date.
SECTION 12    
GENERAL PROVISIONS
12.1    Notices. All communications required or permitted under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or upon deposit in the United States mail, registered, postage
prepaid return receipt requested, to the Partners at the addresses set forth on
Exhibit A; provided, however, that any Partner may specify a different address
by notifying the General Partner in writing of such different address. Notices
to the Partnership shall be delivered at or mailed to its specified office.
12.2    Survival of Rights. Subject to the provisions hereof limiting transfers,
this Agreement shall be binding upon and inure to the benefit of the Partners
and the Partnership and their respective legal representatives, successors,
transferees and assigns.
12.3    Additional Documents. Each Partner agrees to perform all further acts
and execute, swear to, acknowledge and deliver all further documents which may
be reasonable, necessary, appropriate or desirable to carry out the provisions
of this Agreement or the Act.
12.4    Severability and Substitution. If any provision of this Agreement shall
be declared illegal, invalid, or unenforceable in any jurisdiction, then such
provision shall be deemed to be severable from this Agreement (to the extent
permitted by law) and in any event such illegality, invalidity or
unenforceability shall not affect the remainder hereof.
12.5    Entire Agreement. This Agreement and attached exhibits constitute the
entire agreement of the Partners and supersede all prior written agreements and
prior and contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof.


32

--------------------------------------------------------------------------------





12.6    Pronouns and Plurals. When the context in which words are used in this
Agreement indicates that such is the intent, words in the singular number shall
include the plural and the masculine gender shall include the neuter or female
gender as the context may require.
12.7    Headings. The Section headings or Sections in this Agreement are for
convenience only and shall not be used in construing the scope of this Agreement
or any particular Section.
12.8    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original copy and all of which together
shall constitute one and the same instrument binding on all parties hereto,
notwithstanding that all parties shall not have signed the same counterpart.
12.9    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware; provided, however, that any
cause of action for any violation of federal or state securities laws shall not
be governed by this Section 12.9.
[Signature Page Follows]






33

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have hereunder affixed their signatures
to this Limited Partnership Agreement, all as of August 13, 2018.
GENERAL PARTNER:
Cottonwood Communities, Inc., a Maryland corporation




By:    /s/ Gregg Christensen    
Name: Gregg Christensen
Title: Executive Vice President









--------------------------------------------------------------------------------






EXHIBIT A

Partners’ Capital Contributions and Percentage Interests
Partner
Interests
Percentage Interest
GENERAL PARTNER
 
 
Cottonwood Communities, Inc.
6340 South 3000 East, Suite 500
Salt Lake City, Utah 84121
[On file with the Partnership]
85
%
 
 
 
LIMITED PARTNER
 
 
Cottonwood Communities Investor, LLC
6340 South 3000 East, Suite 500
Salt Lake City, Utah 84121
[On file with the Partnership]
15
%





 
 


Exhibit A

